Arnold, C. J.,
delivered the opinion, of the court.
There is no appeal-bond, or affidavit of inability to give such *390bond, or to make deposit of a sufficient sum of money to cover tbe estimated amount of costs accrued, and likely to accrue in the cause, as required by § 2335 of the code, and the judgment of the lower court has been superseded, and the prisoners discharged on bail, without authority of law.
Such bond, affidavit, or deposit, is required in order to stay the judgment from which an appeal is taken to this court, in all criminal cases; and taking bail and discharging the prisoner after conviction, on such appeal, is not authorized by § 2339 or any other provision of the code, until after § 2335 of the code has been complied with.
The appeal not having been taken and pérfected according to law, and there having been failure to'prosecute the same,

The motion to dismiss for the want of prosecution, is sustained.